Case 1:18-cv-00069-HYJ-PJG ECF No. 35, PageID.490 Filed 03/09/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD W. REYNOLDS, et al.,                   )
                                              )
               Plaintiffs,                    )
                                              )
          v.                                  )   Case No. 1:18-cv-00069-PLM-
                                              )   PJG
GREG TALBERG, et al.,                         )
                                              )   Hon. Paul L. Maloney
               Defendants,                    )
                                              )
WILLIAMSTON HIGH                              )
SCHOOL GAY-STRAIGHT                           )
ALLIANCE,                                     )
an unincorporated association,                )
                                              )
               Intervenor-Defendant.          )
                                              )

          NOTICE OF SUPPLEMENTAL AUTHORITY
IN SUPPORT OF INTERVENOR-DEFENDANT’S MOTION TO DISMISS

               Intervenor-Defendant Williamston High School Gay-Straight Alliance

(“Intervenor-Defendant”) files this Notice of Supplemental Authority to call the

Court’s attention to the recent decision in Parents for Privacy v. Barr, __ F.3d __,

No. 18-35708, 2020 U.S. App. LEXIS 4503 (9th Cir. Feb. 12, 2020), which is

pertinent to Intervenor-Defendant’s unopposed Motion to Dismiss [Docket No.

11]. 1 A copy of the decision is attached hereto as Exhibit 1.


      1
        On March 21, 2018, the Court granted in part Plaintiffs’ motion for an
extension of time, ordering “that if intervention is granted, Plaintiffs will be
Case 1:18-cv-00069-HYJ-PJG ECF No. 35, PageID.491 Filed 03/09/20 Page 2 of 4




             In Parents for Privacy, plaintiffs filed suit against a school district

under similar circumstances to the current case before this court, alleging their

rights had been violated under Title IX, the Fourteenth Amendment, the First

Amendment and Oregon state law by a school policy allowing transgender students

to use restroom and locker room facilities consistent with their gender identity. The

district court dismissed plaintiffs’ complaint with prejudice for failure to state a

claim on which relief could be granted. Plaintiffs appealed the dismissal of their

federal causes of action.

             In a unanimous ruling, the Ninth Circuit affirmed the district court’s

“thorough and well-reasoned opinion” dismissing plaintiffs’ claims with prejudice.

The Ninth Circuit concurred with the district court and found that the school

district’s carefully-crafted policy sought to avoid discrimination and ensure the

safety and well-being of transgender students. Specific to plaintiffs’ claims, the

Ninth Circuit found that “[a] policy that allows transgender students to use school

bathroom and locker room facilities that match their self-identified gender in the

same manner that cisgender students utilize those facilities does not infringe




granted an additional 28 days to file their response to [Intervenor-Defendant’s]
motion to dismiss (ECF No. 11).” See Docket No. 15. On July 12, 2019, the Court
granted Intervenor-Defendant’s motion to intervene as a defendant in this matter.
Docket No. 27. More than 28 days has elapsed, and Plaintiffs have not filed a
response to Intervenor-Defendant’s motion to dismiss.


                                          -2-
Case 1:18-cv-00069-HYJ-PJG ECF No. 35, PageID.492 Filed 03/09/20 Page 3 of 4




Fourteenth Amendment privacy or parental rights or First Amendment free

exercise rights, nor does it create actionable sex harassment under Title IX.” Id. at

*62.

             Moreover, because plaintiffs’ legal theories failed, amendment of their

complaint would be futile. The Ninth Circuit therefore also affirmed the district

court’s denial of leave to appeal.

             This decision is persuasive authority that this Court should grant

Intervenor-Defendant’s motion to dismiss Plaintiffs’ Title IX, First and Fourteenth

Amendment claims for failure to state a claim.


                               Respectfully submitted,
 Jay D. Kaplan (P38197)                        /s/ Deborah Kovsky-Apap
 Daniel S. Korobkin (P72842)                   Deborah Kovsky-Apap (P68258)
 American Civil Liberties Union                Matthew Lund (P48632)
 Fund of Michigan                              Pepper Hamilton LLP
 2966 Woodward Ave.                            4000 Town Center
 Detroit, MI 48201                             Suite 1800
 (313) 578-6812                                Southfield, MI 48075
 jkaplan@aclumich.org                          (248) 359-7300
 dkorobkin@aclumich.org                        kovskyd@pepperlaw.com
                                               lundm@pepperlaw.com
 John A. Knight*
 American Civil Liberties Union                Counsel for Defendant-Intervenor
 Foundation
 150 North Michigan Avenue
 Suite 600                                     * Application for admission forthcoming
 Chicago, IL 60601
 (312) 201-9740                                Dated: March 9, 2020
 jaknight@aclu.org



                                         -3-
Case 1:18-cv-00069-HYJ-PJG ECF No. 35, PageID.493 Filed 03/09/20 Page 4 of 4




                                    -4-
